DETAILED ACTION

Claim Rejections - 35 USC § 103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferris 20120303773 herein Ferris.
Per claim 1, Ferris discloses: dynamically migrating the data from a data source to a new data platform, (fig. 6A; ¶0036; based on availability in the cloud 102, the data 314 can be transferred and stored in the storage resources 306, which are located in jurisdiction 310. By crossing the jurisdictional boundary, the data 314 can be subject to rules, regulations, agency or administrative requirements, laws, treaties, etc. of the jurisdiction 308, jurisdiction 310, or both regarding the transfer and/or storage of the data 314 (hereinafter "requirements")) automatically determining, by a computing device, a data classification of the data associated with the application; (fig. 6A; ¶0037; For the transfer of data 314 across jurisdictional boundaries, the jurisdiction 308, from which the transfer originates, can have requirements that govern the transfer of the data 314 outside its boundaries. The requirements of the jurisdiction 308 can be based on the jurisdiction, e.g. jurisdiction 310, to which the data 314 is being transferred. For instance, if the jurisdiction 308 is the United States, the United States can have requirements that prohibit the transfer of data to certain other countries that are under an embargo, sponsor terrorism, and the like; examiner notes that the classification is identifying the requirements that govern how the data is stored) in response to the at least one change in the one or more requirements for protection of the data, (fig. 6A; ¶0083; In 606, the compliance tool 302 can identify an originating location of the data and an intended destination of the data. For example, the compliance tool 606 can identify that the data 314 is being transferred from the jurisdiction 308 to the jurisdiction 310 ; ¶0085;  In 610, the compliance tool 302 can identify the data transfer requirements for the originating jurisdiction and the destination jurisdiction and/or any other intermediate jurisdictions. The compliance tool 302 can search the record 316 and extract the data transfer requirements for the originating jurisdiction and the destination jurisdiction. the examiner notes that a new platform sufficient to comply isn’t defined. Thus the examiner notes that any decision made to migrate data is sufficient to comply) (i) automatically instantiating by the computing device, a new data platform sufficient to comply with the at least one change in the one or more requirements (fig. 6A; ¶0076;  the compliance tool 302 can be configured to automatically verify that data transfers and/or storage will comply with jurisdictional data transfer and data storage requirements. The compliance tool 302 can be configured to perform the automatic verification (notification and modification, if necessary) at the time of the request of the data transfer and/or storage, at the initiation of the data transfer and/or storage, during the data transfer and/or storage, and/or after the data transfer and/or storage ¶0083; In 606, the compliance tool 302 can identify an originating location of the data and an intended destination of the data. For example, the compliance tool 606 can identify that the data 314 is being transferred from the jurisdiction 308 to the jurisdiction 310 ; the examiner notes that a new platform sufficient to comply isn’t defined. Thus the examiner notes that any decision made to migrate data is sufficient to comply) and automatically allocating by the computing device computer storage in the new data platform based upon the data classification of the data associated with the application (fig. 6A; ¶0051; If the transfer and/or storage of the data 314 complies with the requirements of the jurisdiction 308 and/or the jurisdiction 310, the compliance tool 302 can be configured to allow the transfer and/or storage of the data 314) and (iii) automatically migrating the data from the data source to the new data platform in accordance with said allocating (fig. 6A; ¶0051; If the transfer and/or storage of the data 314 complies with the requirements of the jurisdiction 308 and/or the jurisdiction 310, the compliance tool 302 can be configured to allow the transfer and/or storage of the data 314).
Per claim 2, Ferris discloses: wherein allocating by the computing device computer storage further comprises deallocating of a previously used data platform and moving or requesting movement of the data to the new data platform (fig. 4 ¶0057; the compliance tool 302 can be configured to examine the requirements of the jurisdiction 308 and/or the jurisdiction 310 to determine if either the jurisdiction 308 or the jurisdiction 310 or both prohibits or restricts the storage of any data and/or a type of data in the other. ¶0057; the cloud computing environment 100 in which the data 314 can be migrated within the cloud 102, and the compliance tool 302 can automatically verify that the data 314 being migrated within the cloud 102 complies with the requirements of any applicable jurisdictional transfer and storage requirements).
Per claim 3, Ferris discloses: further comprising modifying or requesting modification of the application automatically to access, modify, and/or store the data associated with the application in the new data platform (¶0054; Additionally, if the transfer and/or storage of the data 314 does not comply with the requirements of the jurisdiction 308 and/or the jurisdiction 310, the compliance tool 302 can be configured to modify the transfer and/or the storage of the data 314 so that it complies with the requirements of the jurisdiction 308 and/or the jurisdiction 310.; examiner interprets the modification to the process of moving the data).
Per claim 4, Ferris discloses: wherein the one or more requirements are selected from the group consisting of one or more regulatory requirements, one or more compliance requirements, one or more functional requirements, and combinations thereof (¶0003; Depending on the jurisdiction, the data may be subject to rules and laws governing the data storage, security, and access controls. For example, patient medical data stored in the United States is subject the Health Insurance Portability and Accountability Act (HIPAA), which governs how the patient medical data must be stored and accessed. Further, as data is moved in and out of different jurisdictions, the data may be subject to the import and export rules and laws of the jurisdictions).
Per claim 6, Ferris discloses: accessing by the computing device metadata associated with the data when determining the data classification of the data associated with the application (¶0063; The record 316 can be any type of searchable data record system (e.g. database) that is capable of storing information about the data transfer and/or data storage requirements of any jurisdictions that can be involved in a transfer and/or storage of data. For example, the record 316 can store information describing the data transfer and/or data storage requirements of the jurisdiction 308 and the jurisdiction 310).
Per claim 7, Ferris discloses: further comprising adding by the computing device new metadata associated with the data classification to the data after the data classification is determined (¶0063; To achieve this, the compliance tool 302 can be configured to maintain the record 316 of the requirements of any jurisdictions that can be involved in a transfer and/or storage of data. The record 316 can be any type of searchable data record system (e.g. database) that is capable of storing information about the data transfer and/or data storage requirements of any jurisdictions that can be involved in a transfer and/or storage of data).
Per claim 10, Ferris discloses: wherein allocating by the computing device computer storage occurs during run-time of the application (¶0017; With the resource requirements identified, the cloud management system 104 can extract and build the virtual machines, software appliances, or other processes on a dynamic or on-demand basis).
Per claim 11, Ferris discloses: wherein the application is a distributed computer application executing in a cloud environment (fig. 2).
Claims 12-16 are the system claims corresponding to the method claims 1-4 and 11 and is rejected under the same reasons set forth in connection with the rejection of claims 1-4 and 11.
Claims 17-20 are the computer program product claims corresponding to the method claims 1-4 and is rejected under the same reasons set forth in connection with the rejection of claims 1-4.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138